 RICHMAN-GORDMAN STORES, INC.Richman-Gordman Stores,Inc.and Retail ClerksUnion,Local 1015,chartered by Retail Clerks In-ternationalAssociation,AFL-CIO.Cases18-CA-4387 and 18-RC-10189September18, 1975DECISION,ORDER,AND DIRECTION OFSECOND ELECTIONBy MEMBERSFANNING, JENKINS, AND PENELLOOn May 16, 1975, Administrative Law Judge Rich-ard L.Denisonissued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Richman-GordmanStores, Inc., CouncilBluffs,Iowa, store No. 10, itsofficers,agents, successors,and assigns, shall takethe action set forth in the said recommended Order.IT IS FURTHER ORDERED that the election conductedonNovember 12, 1974, in Case 18-RC-10189,among employees in theunitfound appropriate bythe Regional Director at the Employer's 1800 North16th Street, CouncilBluffs,Iowa, facility, be, and ithereby is, set aside.[Direction of Second Election andExcelsiorfn.omitted from publication.]'The Administrative Law Judge found an unlawful interrogation of em-ployee Brandt by Store Manager Clifford, based on Brandt's testimony tothat effect,even though General Counsel had stated that his examinationwould relate solely to a specific portion of the complaint which alleged onlysolicitation.Respondent excepts partly because this particular interrogationwas not alleged in the complaint.In these circumstances,we do not adoptthis finding.Although the Administrative Law Judge did not specifically enunciate afinding of interrogation of certain employees by Department Manager Rob-erts, as described by employees Coffman,Hadar, and Ellis, we interpret hiscrediting of witnesses as establishing that he did in fact find that Robertshad violated Sec. 8(a) (I) of the Act by her conduct, as reflected by hisConclusion of Law 3.Member Jenkins does not agree that employee Coffman's testimony wassufficiently corroborated by employee Ellis to be the basis for finding inter-rogation by Department Manager RobertsDECISIONSTATEMENT OF THE CASE453RICHARD L. DENISON, Administrative Law Judge: Thisconsolidated proceeding, under Section 10(b) and Section9 of the National Labor Relations Act, as amended, wastried, pursuant to due notice, before me, on March 4 and 5,1975,atCouncil Bluffs, Iowa. The charge in Case18-CA-4387 was filed on November 18, 1974, by RetailClerks Union, Local 1015, charter by Retail Clerks Inter-national Association, AFL-CIO, hereinafter referred to asthe Charging Party-Petitioner.' The complaint, originallyissued on January 10, 1975, and amended at the hearing,alleges that Richman-Gordman Stores, Inc., hereinaftercalled Respondent-Employer, has violated Section 8(a)(1)of the Act by engaging in surveillance, interrogations,promises to adjust solicited grievances, and various othertypes of interference, restraint, and coercion in violation ofSection 8(a)(1) of the Act. In its answer, the Respondent-Employer denies having violated the Act as alleged in thecomplaint.The petition for certification of representative in Case18-RC-10189 was filed on August 14, and thereafter, pur-suant to the Regional Director's Decision and Direction ofElection dated October 15, an election was held on No-vember 12 among certain employees of the Respondent-Employer? The Charging Party-Petitioner lost the electionand thereafter filed timely objections to conduct affectingthe results of the election. By a Supplemental Decision andOrder dated January 16, 1975, the Regional Director, hav-ing investigated the objections, directed a hearing onCharging Party-Petitioner'sObjections 11, 12, and 13which alleged in substance, that the Respondent-Employerengaged in surveillance and other acts of restraint andcoercion during the critical period, and "that these andother related acts and conduct illegally interfered with theexercise of free choice by the employees as to the electionconducted." Since the conduct described in paragraph 8,subparagraphs (a) thru 0) of the complaint, as amended, inCase18-CA-4387 coincideswiththatallegedinPetitioner'sObjections11,12,and 13, in Case18-RC-10189, these cases were ordered consolidated forhearing.3All parties were afforded a full opportunity to partici-pate in the hearing and to argue orally. The General Coun-sel and the Respondent have filed briefs which have beeniAll dates are in 1974 unless otherwise specified.2All full-time and regular part-time selling and nonselling employees em-ployed by the employer at its 1800 North Sixteenth Street, CouncilBluffs,Iowa. facility; excluding store manager, assistant store managers, area su-pervisors, department managers, confidential employees, casual employees,office clerical employees, professional employees, guards and supervisors asdefined in the Act3Only the events occurring between the date of the filing of the petitionand the date of the election may serve as a basis for objections to an elec-tionThe Ideal Electric and Manufacturing Company,134 N LRB 1275 (1961)220 NLRB No. 78 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarefully considered .4 Upon the entire record in the caseand from my observations of the witnesses, I hereby makethe following:FINIiINGS OF FACT1. JURISDICTIONRespondent-Employer, Richman-Gordman Stores, Inc.,a Nebraska corporation, maintains its principal office andplace of business in Omaha, Nebraska. Respondent-Em-ployer is engaged in the retail-sale of general merchandise.Only the Council Bluffs Iowa store No. 10 is involved inthis proceeding. During the past calendar year, a represen-tative period, in the course and conduct of its operations,Respondent-Employer received gross revenues in excess of$500,000. During the same period of time, Respondent pur-chased goods and materials valued in excess of $50,000which were transported and delivered to Respondent'splaces of business directly across State lines. Based uponthe foregoing, as admitted in its answer, I find and con-clude that Respondent-Employer is now and has been atall times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.LABOR ORGANIZATIONThe Charging Party-Petitioner is now and has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Supervisory Status and AgencyAt the hearing, Respondent-Employer amended its an-swer to admit that the following named persons were at alltimes materialherein, supervisors within the meaning ofSection 2(11) of the Act. Based upon credited record testi-mony concerning their titles, official duties, and conductwith respect to theissuesbefore me, I find that they were,at all times materialherein, supervisors and agents withinthe meaningof the Act, and occupied the positions as setforth following their respectivenames:Daniel J. Clifford,storemanager;Lyle Karre,assistantmanager,hardlines;Frank Rayer,assistant manager,softlines;Thomas P. Paz-derka, pharmacistmanager;Deborah Roberts, departmentmanager,women's straight wear; and Hal C. Urban,assis-tantmanager, shoe department.meetingsin one of the meeting rooms of the Holiday Inn atCouncilBluffs, Iowa, on October 4 and November 4. Noother meetings were held there during those months. Ac-cording to the credited testimony of employees TracyFancher and Anne Marie Gilmore, they drove together totheOctober 4 union meeting, and as they were walkingfrom the car across the parking lot, toward the motel, theysaw Store Manager Daniel Clifford pass through the light-ed motel driveway at a distance of between 2 to 10 feetaway.5 Clifford was driving a blue volkswagon. Both em-ployees called out "Hi, Dan" as he drove by. On cross-examination both witnesses insisted that they were positivein their identification of Clifford.Gene L. Babb and Gary K. Lundin, president and secre-tary-treasurer, respectively, of Local 1015, credibly testifiedthat they observed Clifford and Hal Urban together sittingin Clifford's other car, a red Chevrolet, in the parking lotof the Holiday Inn on the night of November 4. Babb andLundin arrived before 9:30 p.m. They planned to attendthe last part of the first meeting, which had begun at 8p.m., and then to be present for the second meeting sched-uled for 10:30 p.m. Upon entering the meeting room, theywere informed by some of those present, that Clifford hadbeen seenat a service station at the intersection of AvenueN and North 25th Street, about two blocks away. Babband Lundin left the meeting and proceeded to search forClifford in Babb's car. After making a circuit ofthe streetsin the general vicinity of the motel area, they returned tothe parking lot about 10:30 to 10:45. There they saw Clif-ford and Urban sitting in Clifford's car in the lighted motelparking lot approximately 150 feet from the glass doors ofthe separate entrance to the meeting room area. Babbpulled his car next to the driver's side and asked Cliffordwhat he was doing there. Clifford replied that he was thereto see somepeople. Babb asked, "How dumb can you be,being there in the light and watching the meeting, becauseyou've been caught at it once?" Then Babb rolled the win-dows up, drove to the front of the motel, and parked. Thenhe and Lundin stood outside until Clifford started his carand drove away, honking the horn and waving as hepassed.Clifford admitted owning a 1972 blue Volkswagen and a1966 red Chevrolet, but denied ever having beenpresentin the Holiday parking lot, or in any way spying on theOctober 4 and November 4 union meetings at the HolidayInn .6 Clifford denied having a conversation with Babb orLundin on November 4, but agreed he knew in advanceB. Alleged Violations of Section 8(a)(1) of the Act Withinthe Critical Period1.SurveillanceIt is undisputed that as a part of its organizational driveamong Respondent's employees, Local 1015 held unionRespondent'smotion made at the outset of the hearing and renewed inits brief, to dismiss the complaint based on the General Counsel's refusal toanswer certain interrogatories,isdenied for the reasons set forth in myoriginal ruling on the record.Fancher estimated the distance to be from 2 to 4 feet.Gilmore estimateditwas about the length of a courtroom bench.6Hal Urban did not testify. However, I draw no adverse inference toRespondent from this fact,since at the time of the hearing he was no longeremployed by the Respondent and the circumstances concerning his depar-ture, as described in the record, are such as might normally be expected tomake him a hostile witness. RICHMAN-GORDMAN STORES, INC.455about themeeting, andthat it would have been possible forsomeoneto have observed him on that night between 10and 10:30 p.m.at a fillingstation at the intersection ofNorth 25th Street and Avenue N. Clifford's normal routehome, after working in theevening atthe store, is to pro-ceed down North 25th Street to an entrance ramp to Inter-state 29. He agreed that he passed this location approxi-mately 10:30 p.m. that evening and that Hal Urbanaccompanied him. Clifford stated that closing time at thestoreis 10 p.m. He normally works on Monday, Wednes-day, and Friday nights, leaving about 10:30 p.m. He testi-fied that he had no recollection of any particular events onOctober 4. I have carefully considered Clifford's denial ofsurveillance and his testimony that he had been advised bycounselnot toengagein such conduct, against his admis-sions andthe detailed and mutually corroborative testimo-ny of Fancher and Gilmore and Babb and Lundin, whichwithstoodsearchingcross-examinations.' I credit the Gen-eral Counsel's witnessesand find that Respondent violatedSection 8(a)(1) of the Act on October 4 and November 4by its supervisors' surveillance of employee union meet-ings.2. Interrogation and other alleged interference, restraint,and coercionAccording to David Brandt, Clifford and he discussedthe Union about 10 a.m. one morning in mid-October, justafter the store opened. Brandt was alone in the stockroomat the time, near the receiving doors, when Clifford ap-proached and asked how things were going. Brandt an-swered that they were going pretty smooth, except for afew people who were not keeping up their end of the job.Then, after a few more specific questions about Brandt'swork in the stockroom, Clifford said that he and the rest ofthe managers were looking at Brandt as possible manage-ment material. He explained that this would involve goingfrom punching a timeclock to a salary, plus an increaseddiscount from 15 to 20 percent. After a few additionalquestions about the stockroom, Clifford asked if Brandtknew anything about the employees' gripes with manage-ment. Brandt answered that a few people had been upset inJuly, during inventory, when after having been required towork 4-hours overtime, the Company required them totake a whole day off to compensate for the overtimeworked. Clifford responded that he had straightened thisout with a few of the full-time employees who had come tohim and asked about it. Then Clifford asked if Brandt re-spected him as manager, and said that his door was openany time Brandt had a problem. Next Clifford askedBrandt how he felt about the Union, or if he felt the peoplereally needed a third party to get their problems straight-ened out between employees and management. Brandt re-sponded that he did not know much about it at that time,and the conversation ended.Clifford agreed to having had a conversation withBrandt in mid-October about the Union, but denied inter-rogating him concerning his union sympathies. Clifford7A sequestration motion,made by Respondent at the outset of the hear-ing, was granted.stated that he did not remember telling Brandt that hewould take care of any grievances Brandt might have, butdid remember Brandt mentioning the July inventory over-time problem, which Clifford agreed was remedied prior tothe time of this conversation. Clifford admitted askingBrandt if he had any questions about the Union. To theextent that Clifford's version of the conversation differsfrom that of Brandt, I credit Brandt. I have considered andcredit Clifford's testimony that, at various times during theelection campaign, he and other company supervisors metwith their attorneys and received legal advice concerningwhat they could and could not do in talking with employ-ees concerning the Union and answering their questions. Ihave likewise considered that it is difficult for a layman, inthe give and take of actual conversation, to strictly apply oradhere to such advice. In the final analysis, Brandt im-pressed me as a forthright and candid witness who wasdoing his best to tell the truth. Clifford did not. In testify-ing, concerning this conversation, and with respect to otherallegations in the complaint dealing with his conduct, Clif-ford impressed me as a witness carefully prepared to tell awinning version for the Company, and thus avoid the con-sequence of a possible rerun election. Furthermore, despitehis somewhat glib and polished demeanor, Clifford's recol-lection failed him at certain crucial points in his testimonywhile at other points he made admissions which corrobor-ated the testimony of the General Counsel's witnesses.Consequently, where conflicts appear between Clifford'sversion of events and those testified to by the witnesses forthe General Counsel, I have credited the testimony of Gen-eral Counsel's witnesses, except where specifically noted.Janice Sweeny credibly testified that on or about Octo-ber 23, Clifford talked with her while she was stockingshelves in her department. Clifford asked "What was goingon with the situation of the Union and voting and, youknow, just asked me what was going on." Sweeny answeredthat she was confused. Then Clifford said he did not thinkthe store needed the Union, that he would take care of hispeople, and the employees did not need someone to speakfor them. He ended the conversation with an example. Hesaid if there was a union in the store and the customerbroke a bottle of catsup in front of the check-out stand, thecashier or someone near by could not be told to clean it upbecause the cashier would say it was not her job.Although I find that Clifford's questioning Sweeny con-cerning what was going on with the Union constituted un-lawful interrogation in violation of Section 8(a)(1) of theAct, I do not find that Clifford's rather generalstatement,that he would take care of his people and the employeesdid not need a union to speak for them, violates the Act asalleged in paragraph 8(b) of the complaint. There is noevidence that Clifford asked Sweeny to identify her griev-ances,or that any complaints were voiced. The hypotheti-cal example outlined by Clifford alluded to an allegedlyrigid union position concerning job duties, and did not re-fer to grievances. I further find that in Clifford's remarks toDavid Brandt he did unlawfully solicit and promise to ad-just grievances. Thus, after specifically asking Brandt to listemployee "gripes," and Brandt responded, Clifford de-scribed how the "gripe" which Grant mentioned had beenresolved. Immediately thereafter, Clifford asked Brandt if 456DECISIONSOF NATIONALLABOR RELATIONS BOARDhe respected him as manager,and said that his door wasopen any time Brandt had a problem. In this way, Cliffordstrongly implied that future grievances would be remedied.However, Clifford continued, removing any room fordoubt, by unlawfully interrogating Brandt concerningwhetherhe feltthe people really needed a third party to gettheir problems straightened out between employees andmanagement.In this context,I find thatClifford's remarksclearly violated Section 8(a)(1) of the Act .8Paragraph 8(c) of the complaint alleges that during theweek of October 21, Lyle Karre unlawfully held individualmeetingswith employees at thestorefor the purpose ofdiscouraging their union sentiments and desires.In supportof this allegation, the General Counsel offered testimonywhich I credit, from employees Janice Sweeny and RandallTown. According to Sweeny, on October 23, she was calledto the office for the purpose of switching her from the toydepartment to the vestibule.While she was there alonewith Kane, he asked her if she had any questions. Sweenyreplied she was confused, and Kane responded "Richman-Gordman will take care of us,and we don't need a unionfor our store situation."Thiswas all of the conversationSweeney was able to relate,although she insisted that itlasted from 45 minutes to an hour. Kane did not testify.Kane talked with Randall Town in the office for about2-1/2 hours beginning about 1 p.m. sometime between thesecond and fourth week in October. Kane handed Town acopy of a letter the Company had sent to the employeesand asked him to read it.9 Town responded he had alreadyread it,but Karre asked him to read it again to see if hehad anyquestionsabout it. Although Town testified ondirect examination he did not have any questions,he latertestified on cross-examination that much of the interviewtime was takenup by questions he asked and voluntarycommentswhichhe made.However,Town did not specifywhat his remarks were except to say that he talked abouthis job and his future-"trying to ask him, you know, likewhere the union thought they might help, if he could do thesamething or what he thought the union was about. It wasabout like that."In urgingthat Karre's conduct described above violatedthe Act,the General Counsel places great emphasis on thefact that the interview was held in the assistant managers'office. This, however, is only one of the criteria consideredby theBoard in assessing whether or not such incidents asthese constitute Section 8(a)(1) violations and/or objec-tionable conduct; I find that Karre did not violate Section8(a)(1) of the Act, considering his interviews with Sweenyand Town in their total contexts. Furthermore, as noted byRespondent in its brief, the Board has held that such meet-ings with employees are not invalidper se. NVF Company,HartwellDivision,210 NLRB 663 (1974). Therefore, I alsofind that Karre's interviews with Town and Sweeny did notconstitute objectionable conduct.8In my view,Uarco Incorporated,216 NLRB No 2 (1974); andDraggooElectricCo. Inc,214 NLRB No. 120 (1974), cited by Respondent, whenconsidered against thebackgroundof Respondent'sother violations asfound herein, tend to support ratherthan weigh against the finding of aviolation in this respect9 It is not contended by the General Counsel that the letter,in evidence asG C.Exh. 3, isper seviolativeof Sec.8(a)(1). I make no such findings.PatriciaWalck was hired by Respondent in October in1973, as a sign maker. She testified that Dan Cliffordtalked to her from 3:45 until 5 p.m. in the sign shop onOctober 31. Clifford asked if she had any questions aboutthe Union and if she understood about the Union. Walckreplied she did not have any questions and she understood.She then asked for a copy of the letter the Company hadsent out and Clifford responded that she was going to getone in the mail, but he would show her one anyway. Hebrought her a copy and they talked about the contents ofthe letter. Then Clifford asked if she thought that theUnion would be a good thing. Walck answered she wasn'tsure,and askedwhy the letterwasn't signed.Clifford re-ferred her to the heading of the first page, and then he saidthat if the Union was a good thing, the Grant and Targetstores would have one. He said that if Richman-Gordmangot a union in, it would be ridiculous for their store, be-cause grocery stores and retail stores were different and itwould not work for a retail store. Then Clifford asked ifshe had been talking to other employees about the Union,and if employees had asked her questions about the Union.He asked how many, and if a lot of people knew what wasgoing on, and did they know if there was going to be anelection or not. Walck answered, she wasn't sure but knewthat a lot of people were talking about it. Walck said shewas not going away from her job to talk to people aboutthe Union. Then Clifford asked if she thought the store wasa better place to work since he had taken over. Walck an-swered, said it was, but, "we thought that there were a lotof things that weren't right." Clifford asked who she meantby "we." Walck responded, "the employees." Then Clif-ford told her she should not have employees gathering inthe sign shop. He said she was having gatherings in there,and that he did not want to see people standing around inthere just talking.Walck responded was it just becausepeople were standing there talking to her or talking aboutthe Union. She also said they could be talking to her andstillbe working. Then Clifford stated he did not want tosee her run around behind his back talking about theUnion, and he did not want to waste his time watching herall the time. Walck denied the accusation and asked, "Doyou want me just to quit talking to people altogether aboutthis?" Clifford answered, "Yes, I would like that." He thensaid she should not be going around talking to the part-time people. He said she was influencing them becausethey were naive. Then according to Walck it was time forher to leave for the day, but Clifford stood in the doorwaybarring her exit until after she had promised to stop talkingto employees about the Union.Clifford admitted having a 10 minute conversation withWalck in the sign shop in which the topics of theCompany's letter, the differences between retail stores andgrocery stores, and Walck's talking with other employeeswere discussed. Clifford denied interrogating Walck or tell-ing her to stop talking about the Union. He stated that theCompany had no policy prohibiting employees from talk-ing while working. Walck impressed me as a person withan excellent memory in that she unhesitatingly recountedin detail the contents of the lengthy conversation with Clif-ford. For these reasons, and others discussed earlier in thisdecision, I credit her testimony over that of Clifford con- RICHMAN-GORDMAN STORES, INC.cerning what was said during the October 31 conversation.Ido, however, credit Clifford's denial of Walck's accusa-tion that he barred her exit from the sign shop by standingin the doorway, since Clifford testified without contradic-tion that the entrance way to the sign shop is open andwithout a doorway which could be blocked in this manner.I find that Clifford interrogated Walck and instructed hernot to talk to her employees or influence them about theUnion in violation of Section 8(a)(l) of the Act.10According to Tanya Donney, her supervisor, PharmacistManager Thomas P. Pazderka, talked to her about theUnion in late October. Pazderka asked why Donney wasstill involved with the Union. He said it would not do theemployees any good, and they would settle for the mini-mum wage, and that by the time they paid their union duesthey would not be making any money. Pazderka contin-ued, saying they would settle for the same insurance pro-gram thatthey already had and the Company had beengood to Donney, who should not complain, because shehad received a paid vacation. Pazderka said the Companycould not afford to pay them any more than they werepaying right then, and that she should keep quiet about theUnion, not say anything, and act like a dummy whensomeone asked her about it. Later in the day, Pazderkacameto Donneyagain, repeated many of the things he hadsaid before, and added that he was sure, once the Compa-ny got on their feet they would make her health and beautyaids department manager.Pazderkaadmitted talkingto Donney about the Unionprior to the election, but denied telling her not to discusstheUnion, or that she would be promoted if she wouldabandon the Union.He admitted on occasion, to have jok-ingly made such comments as "Here comes the ring lead-er." I credit Donney's version and find that by Pazderka'sconduct described above, Respondent violated Section8(a)(1) of the Actas alleged inparagraphs 8(e) and (j) ofthe complaint.Barbara Hailar testifiedthat, on a Wednesday duringthe latter part of October, Women's Department ManagerDeborah L. Roberts questioned Hailar about the Union byher desk in the fitting room. Nancy Gustafson and LindaElliswere present.Roberts askedhow they weregoing tovote.Hailar responded that it was her concern, not Rob-erts.The other two employees said they had not decidedyet. Roberts ended the conversation by saying she thoughtthey had made up their minds by then.Clara Coffman, a sales clerk, testified that Robertstalked to her and Linda Ellis about the Union in late Octo-ber. The two employees were in the women's department atthat time when Roberts approached, said she would like todiscuss a few things with them about the Union, and ledthem to the snack bar. She began by telling them that thestore would not be as nice a place to work if they had aunion becausethey would only be able "to do one thingand one thingonly," and they would probably go out onstrike.Then Roberts asked Coffman where her husband10No evidence was presented through Walck or any other witness that onOctober 31,Daniel Clifford solicited and promisedto adjustgrievances todiscourage employees'union sentiments and desires as alleged in paragraph8(g) of the complaint.457worked, and if he were union. Coffman replied, "Yes, defi-nitely,there is noother way to go." Then Roberts askedhow Coffmanwas goingto vote, and Coffman replied shedid not know yet. The conversation which lasted about 15to 20 minutes, ended at that point.Roberts denied having any conversation at all withBarbara Hailar about the Union. She admitted having aconversation prior to the election in the snack bar withClara Coffman and Linda Ellis in which she asked if theirhusbands worked for a labor organization. However, shedenied asking them how they were going to vote or if theyhad signed a card. Roberts testified that she had been ad-vised not to ask this type of question, and that in talking tothe employees she used the Company letter (G.C. Exh. 3)as a basisfor her remarks. Linda Ellis testified that Robertsexplained what would happen if the Unioncame in andwhat would happen if it did not. She said Roberts glancedfrom time to time at a blue piece of paper, but was unableto identify it as General Counsel's Exhibit 3. On directexaminationEllis testified that she did not remember ifRoberts asked anyone how they were going to vote, andthat she could not say if she did or did not. On cross-examination, Ellis testified that Roberts asked if their hus-bands worked for the union, and in addition asked, "Haveyou made up yourmind?" to which Ellis answered "Yes, Ihave made up my mind." Ellis was unable to rememberanything concerning a conversation involving herself, Gus-tafson,Hailar, and Roberts in the fitting room. Since Rob-erts'admissionsand the testimony of Ellis tend to corrob-orate Coffman, I credit Coffman's version. I also creditBarbaraHailar's testimony instead of Roberts' denial. Hai-lar impressedme asa straightforward and honestwitness,and her testimony about the conversation with Robertscloselyconformsto the other employees' version of Rob-erts' remarks.C. Alleged Violations of Section 8(a)(1) of the ActFollowing the November 12 ElectionTanya Donney had a third conversation with Pazderkaon November 13. Donney told Pazderka that she wasafraid the Company would find a reason to fire her. Paz-derka said not to worry about it because he had talked toLyle Karre who had said he would not fire her becauseshe was good help and he did not want to see her go. ThenPazderka told Donney that Karre had said that if it hadnot been for her union activities she could be making 50cents an hour more. Pazderka stated that he had talked toClifford about it, and that Clifford had also said that hewould not fire her. Pazderka told Donney she was goodhelp, for her to take 10 minute breaks, and not to talk toanyone about the Union. He said she should act like shewas deaf and dumb when it came to talking about theUnion. He said she should tell him where she was going allthe time, and what she was going to do. If she did that, andthey tried to fire her, he could stick up for her.Pazderka agreed that he talked to Donney on the dayfollowing the election because Donney was worried aboutlosing her job because of her union involvement. He testi-fied that he told her "Well, if you applied yourself to yourwork, you could be making more money. In other words, 458DECISIONSOF NATIONALLABOR RELATIONS BOARDyour extracurricular activities, if you applied yourself moreto your work, you could make more money." Pazderkatestified that this was the only statement that he ever madeto her about making more money, but that he could notrecall the words he used in attempting to calm Donney'sfears about losing her job. Here again Donney exhibited abetter memory, and thus gave a more detailed version thandid Pazderka. I credit her, and find that Pazderka's re-marks, as she related them, constituted an implied threat ofdischarge if Donney did not discontinue all of her activitieson behalf of the Union.Steve L. Markussen testified that in early December heasked shoe department Assistant Manager Hal Urban inthe stockroom if he had been talked to by any union peo-ple or anyone represented by them. Urban replied he hadnot. A couple of days later, Urban told Markussen that hewas supposed to appear and was going to, but that Cliffordhad told him to lie and not to endanger the Company'sposition in any way. Urban continued saying he had al-ready perjured himself a couple of times and it would nothurt him anymore. Patricia Walck also testified that shehad a similiar conversation approximately December 3 or4, on the day before the Board agent came to the store."During the conversation which took place in the shoe de-partment, Urban told her that the Board agent was goingto talk to him, and if he did not tell her what the Companywanted him to tell her, they would fire him. Markussen'sand Walck's testimonies are mutually corroborative. Theyare credited. Since Urban was a supervisor for Respon-dent, at the time he made these remarks, it is clear thatRespondent must bear the responsibility for the coerciveimpact of these statements, regardless of their truth or fal-sity. I find that Urban's remarks to Markussen and Walckviolated Section 8(a)(1) in that they clearly were designedto impress employees with the message, true or not, thatthe Respondent-Employer was willing to break the law andabuse the processes of the Board in order to frustrate itsemployees' efforts to secure redress from Respondent's un-fair labor practices, and to obtain another election.CONCLUSIONS OF LAW1.Respondent-Employer is an employer engaged incommerce within the meaning of Section 2(2), (6) and (7)of the Act.2.The Charging Party-Petitioner is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By engaging in surveillance of its employees' unionmeetings on October 4 and November 4, by soliciting andpromising to adjust their grievances, and by interrogatingthem, threatening them, and engaging in other conductconstituting interference, restraint, or coercion as de-scribed in this decision, the Respondent-Employer violatedSection 8(a)(1) of the Act.4.Respondent-Employer has not violated the Act in anyrespects other than those specifically found.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.ItApparentlyto investigate the charge and objections which gave rise tothis proceeding.THE REMEDYHaving found that Respondent-Employer has engagedin and is engaging in certain unfair labor practices, I find itnecessary to order it to cease and desist therefrom and totake certain affirmative action designed to effectuate thepolicies of the Act, including posting appropriate notices atitsCouncil Bluffs, Iowa, store No. 10. 1 shall also recom-mend that Charging Party-Petitioner's Objections 11, 12,and 13 be sustained, and that the election held on Novem-ber 12 be set aside and a new election held.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 12Respondent-Employer, Richman-Gordman Stores, Inc.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Engaging in surveillance of its employees' unionmeetings and activities.(b) Soliciting and promising to adjust its employees'grievances for the purpose of discouraging its employees'union sentiments and desires.(c) Interrogating employees concerning their union sym-pathies, activities, and desires, and the union activities,sympathies, and desires of other employees.(d) Instructing employees not to discuss the Union witheach other.(e)Promising employees benefits to discontinue or torefrain from engaging in union activities.(f)Threatening employees that a cessation of all theirunion activities would protect them from being dischargedby the Company.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Post at its Council Bluffs, Iowa, store No. 10, copiesof the attached notice marked "Appendix" 13 Copies of thenotice, on forms provided by the Regional Director forRegion 18, shall be signed by an authorized representativeof the Company and posted immediately upon receiptthereof, and maintained for 60 consecutive days thereafter,in conspicuous places, including all locations where noticesto employees are customarily posted. Reasonable stepsshall be taken by the Company to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 18 in writ-e In the event noexceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall hedeemed waived for all purposes.IS In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National LaborRelationsBoard." RICHMAN-GORDMAN STORES, INC.ing within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDEDthat the Charging Party-Petitioner'sObjections 11, 12, and 13, as set forth in theRegional Director's Supplemental Decisionand Order Di-recting Hearing and Order Consolidating Cases and Noticeof Hearing(G.C. Exh.1(j)) be sustainedand that the re-sults of the election of November 12 be set aside and a newelection directed.IT IS FURTHER ORDERED that the complaint be dismissed inall other respects.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter ahearingin whichall partieshad the opportunity topresent their evidence,it hasbeen decided that we violatedthe law andwe have been ordered to post this notice. Weintendto carry out the Order of the Board and abide bythe following:WE WILL NOTengage in surveillanceof our employ-459ees' union meetingsand activities.WE WILL NOT solicit and promise to adjust our em-ployees' grievances for the purpose of discouragingour employees' union sentiments and desires.WE WILL NOT interrogate employees concerning theirunion sympathies, activities, and desires, and theunion activities, sympathies, and desires of other em-ployees.WE WILL NOT instruct employees not to discuss theUnion with each other.WE WILL NOT promise employees benefits to discon-tinue or refrain from engaging in union activities.WE WILL NOT threaten employees that a cessation ofall their union activities would protect them frombeing discharged by the Company.WE WILL NOT in anylike or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights under Section 7 of the Act.All our employees are free to engage in union activitieson behalf of Retail Clerks Union, Local 1015, chartered byRetail Clerks International Association, AFL-CIO, or con-certed activities for the purpose of collective bargaining orother mutual aid or protection. Our employeesare also freeto refrain from any or all such activities.RICHMAN-GORDMAN STORES, INC.